Opinión disidente emitida por el
Juez Presidente Señor Andréu García,
a la cual se une el Juez Asociado Señor Alonso Alonso.
A la luz de toda la evidencia que fue presentada en el foro de instancia, no se demostró mediante la preponde-rancia de la prueba que el diagnóstico y tratamiento admi-nistrado por los demandados recurrentes a la niña Michelle Marie Flores Romero fuera la causa de su muerte. En vista de ello, nos vemos obligados a disentir de la decisión mayoritaria que confirma la sentencia impugnada.
I
El 16 de diciembre de 1984, a eso de las 9:30 de la ma-ñana, el codemandante recurrido, Alberto Flores Ramírez, *740llegó al Centro de Diagnóstico y Tratamiento de Guánica (en adelante C.D.T.) en compañía de dos (2) de sus hijos pequeños, Michelle y Jason de cinco (5) y siete (7) años de edad, respectivamente. Ambos niños amanecieron ese día con fiebre y vómitos. En especial, la niña Michelle Marie Flores padecía de una fiebre de 38.5 grados centígrados y de vómitos. El C.D.T. no contaba con la asistencia de un facultativo médico, por lo que ambos niños fueron referidos a la Sala de Emergencia del Hospital Dr. Tito Mattei en Yauco (en adelante Hospital), a donde llegaron a las 10:30 de la mañana, aproximadamente. Las enfermeras del Hospital procedieron a preparar un expediente médico de los menores con la información que les suministró el codeman-dante recurrido Flores Ramírez. Este expediente médico indica que, cuando fue examinada en el Hospital, la tem-peratura de la niña había aumentado a 39.5 grados centí-grados y mostraba los labios resecos; no le tomaron los sig-nos vitales de respiración, presión sanguínea o pulso. Según surge del expediente médico, los niños fueron aten-didos por el médico de guardia, Dr. José Maldonado, a las 12:02 de la tarde. Este, luego de interrogar al padre y rea-lizarle un examen físico a ambos niños, determinó que tanto Michelle Marie como Jason padecían de tonsilitis aguda (amigdalitis) al encontrarse las amígdalas de ambos “hipertróficas y[sic] hiperémicas”. Petición de revisión, pág. 3. El padre de la niña le indicó al galeno que ésta había vomitado en varias ocasiones.(1) El doctor Maído-nado ordenó que se le inyectara a la paciente una dosis de “Tigán” para controlar los vómitos y un supositorio de as-pirina para controlar la fiebre. Además, le prescribió ampi-cilina por la vía oral (Omnipen), como antibiótico, para ata-car la infección. E.N.P., págs. 17-18. Acto seguido, dio de alta a la paciente y le recetó “Tylenol” para la fiebre, lo cual *741no aparece anotado en el expediente médico. El doctor Maldonado instruyó al padre de la menor para que le adminis-trara a ésta ampicilina por la vía oral cada seis (6) horas, hasta que mostrara una mejoría.
Los menores regresaron a la casa con su padre, donde la madre, Dorka Ivette Romero Cruz, comenzó a adminis-trarle los medicamentos que había prescrito el médico. Aunque la niña continuó enferma, ésta dejó de vomitar y su temperatura bajó a lo normal. E.N.R, pág. 12. Esa no-che los demandantes recurridos acostaron sola a la niña en la habitación que compartía con su hermanito y ellos se acostaron a dormir en la habitación matrimonial. Como a las 2:00 de la mañana la madre de la niña se despertó al oír una respiración irregular proveniente del cuarto de los niños y pensó que su hijo Jason estaba teniendo problemas para respirar. Al llegar al cuarto observó que Jason estaba dormido, pero se sorprendió al ver que Michelle Marie te-nía las manitas frías, las piernitas estaban cianóticas y no respondía a sus llamados. El padre la levantó de la cuna y la niña vomitó un líquido color marrón {brown). E.N.P., pág. 12. La llevaron al Hospital, donde le indicaron que la niña había llegado muerta. El protocolo de la autopsia re-veló que la menor Michelle Marie Flores Romero murió debido a “una broncoaspiración del contenido gástrico”, (énfasis suplido) pues tenía gran cantidad de líquido en la tráquea y en los bronquios.
En vista de lo ocurrido, los padres de Michelle Marie presentaron el 19 de junio de 1985 una acción en daños y perjuicios contra el médico que la atendió y contra la ins-titución hospitalaria. Alegaron, en síntesis, haber sufrido daños por la muerte de su hija a causa de la negligencia en el tratamiento administrado por el doctor Maldonado y el Hospital en donde labora.
Luego de la vista en su fondo, el tribunal de instancia dictó sentencia imponiéndole un sesenta por ciento (60%) de responsabilidad al médico y al Hospital, y un cuarenta *742por ciento (40%) de negligencia a los demandantes recurridos. En dicha sentencia se condenó a los demanda-dos a pagar sesenta mil dólares ($60,000) por concepto de daños, la suma de novecientos dólares ($900) por concepto de gastos especiales y la suma de dos mil dólares ($2,000) por concepto de honorarios de abogado, más intereses al tipo legal sobre la cuantía de la sentencia.
De esta sentencia acudieron en revisión los demandados recurrentes para imputarle al tribunal de instancia haber errado:
... [A]L AQUILATAR LA PRUEBA EN FORMA ARBITRA-RIA, LO QUE NO REPRESENTA EL BALANCE MÁS JUSTI-CIERO Y JURÍDICO DE LA TOTALIDAD DE LA PRUEBA. Petición de revisión, pág. 4.
A nuestro juicio, los recurrentes tienen razón al hacer dicho señalamiento.
H-i ¡ — I
En el pasado, este Tribunal ha establecido, como sabia norma de deferencia judicial, que se ha de respetar y sos-tener la apreciación que hagan los jueces de instancia so-bre la prueba que se desfile ante ellos. Ante una clara au-sencia de pasión, prejuicio, parcialidad o error manifiesto, el tribunal apelativo se abstendrá de intervenir con la apreciación hecha por el tribunal original.(2) Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Pueblo v. Cabán *743Torres, 117 D.P.R. 645, 654 (1986); Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983); Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981).
No obstante, no hemos vacilado en alterar o revocar cualquier dictamen “cuando un examen detenido de toda la prueba nos convence que el juzgador descartó injustificada-mente elementos probatorios importantes o fundó su crite-rio únicamente en testimonios de escaso valor, o inheren-temente improbables o increíbles”. (Enfasis en el original y cita omitida.) Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 581 (1961).
En otras palabras, dicha norma le permite a esta Curia revocar una sentencia cuando, al examinar la prueba, ésta no sostiene la determinación de instancia de que el acci-dente se debió a la culpa o negligencia del demandado. No confirmaremos sentencias que —en sus fundamentos— ca-rezcan de prueba que las sustente, según el quantum de evidencia requerido. Vázquez v. A.F.F., 99 D.P.R. 547, 549 (1971). De la misma forma, hemos expresado en innume-rables ocasiones que —en relación con la apreciación de prueba pericial— este Tribunal se encuentra en igualdad de condiciones que el tribunal de instancia y en libertad de adoptar su propio criterio. Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970). Aclarado ese extremo, pro-cedamos a examinar la sentencia recurrida.
HH l-H
El tribunal de instancia —ahora avalado por la mayoría de este Tribunal— determinó que el doctor Maldonado erró al no dedicar más tiempo a la paciente, ni practicarle un examen más amplio ni ofrecer el tratamiento más ade-cuado y eficaz de acuerdo con la condición de deshidrata-ción que presentaba la niña.
Este Tribunal ha expresado en varias ocasiones que
[e]n nuestra función révisora no somos un tribunal de peritos *744médicos, aunque tengamos que pasar juicio sobre prueba peri-cial médica. Tal enfoque de nuestra función no constituye una abdicación de la misma, sino una reafirmación de los paráme-tros y deslindes que hemos establecido entre las funciones de este Tribunal, la de los tribunales de instancia, el peritaje mé-dico y la naturaleza y función judicial. (Enfasis suplido.) Rodríguez Crespo v. Hernández, 121 D.P.R. 639, 642 (1988).
Hemos indicado en el pasado que las acciones por impe-ricia profesional se rigen por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Véanse: Ramos v. Orientalist Rattan Furnt., Inc., 130 D.P.R. 712 (1992); Chévere v. Cátala, 115 D.P.R. 432 (1984). El promovente de una acción de daños y perjuicios, bajo dicho artículo, tiene la obligación de esta-blecer la negligencia o impericia del profesional mediante la presentación de evidencia que sostenga la afirmativa de la controversia alegada. (3) Expresamos en Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981), que “meras alegaciones o teorías no constituyen prueba”. (4)
El citado Art. 1802 exige que se demuestre la concurren-cia de tres (3) requisitos que evidencien la responsabilidad del demandado por el daño causado. Hemos señalado que el promovente de una acción de daños y perjuicios deberá establecer la existencia de un acto u omisión que medie culpa o negligencia, que se produzca un daño real y posi-tivo, y que existe un nexo causal entre el acto u omisión culposo o negligente y el daño. Díaz v. The San Juan L. & T. Co., 17 D.P.R. 69 (1911); H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 58 y 180; Rodríguez Crespo v. Hernández, supra; Torres Ortiz v. Plá, 123 D.P.R. 637 (1989), y casos allí citados.
Aunque nuestra jurisprudencia ha establecido en mu-*745chas ocasiones que no es necesario demostrar una única y precisa causa de daño, es indispensable que el demandante pruebe, por preponderancia de evidencia, que la conducta culposa o negligente fue el elemento que con mayor proba-bilidad lo causó. Medina Vda. de López v. E.L.A., 104 D.P.R. 178 (1975), y López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978). El elemento de la causalidad es uno de los factores más importantes en la determinación final de la responsabilidad del demandado. El demandante pudo haber sufrido un daño a consecuencia de algún acto u omi-sión culposa o negligente; sin embargo, el promovente tiene la obligación de demostrar que fue un acto u omisión del demandado el que con mayor probabilidad lo causó. “En derecho, una persona no es responsabilizada de todas las posibles consecuencias de su actuación negligente ... Tal persona no es responsable por una causa remota. Un daño parece ser el resultado natural y probable de un acto negligente si después del suceso, y mirando retroactiva-mente al acto que se alega ser negligente, tal daño aparece como la consecuencia razonable y ordinaria del acto.” Torres Trumbull v. Pesquera, 97 D.P.R. 338, 343-344 (1969). Además, si el daño es previsible, el actor tiene responsabilidad. Sin embargo, si no es previsible estamos ante un caso fortuito. C. Rogel Vide, La responsabilidad civil extracontractual, Madrid, Ed. Civitas, 1976, pág. 91.
En los casos de impericia médica, nuestra jurispruden-cia establece la norma mínima de atención esperada de los facultativos médicos en el desempeño de sus funciones. En Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973), expresamos la siguiente norma de atención médica exigible legalmente en casos de impericia profesional:
Aquella que, reconociendo los modernos medios de comunica-ción y de enseñanza, establece que el nivel o calidad de esa atención debe ser la que llena las exigencias profesionales ge-neralmente reconocidas por la profesión médica.
Reconocimos en aquella ocasión que la Medicina es *746como una “ciencia arte”. Con eso quisimos asentir la dis-creción que le reconoce la profesión y este Tribunal a los juicios y a las decisiones que tome el facultativo a la luz de la práctica aceptada. Indicamos entonces que: “[h]ay en ese proceso un inevitable elemento subjetivo. También, la rela-ción de médico y paciente es, o debe ser, única para ambos. ... La constitución física de cada ser humano es distinta, como lo es su sicología y su idiosincrasia.” Oliveros v. Abréu, supra, pág. 227. Lo expresado allí demuestra, por una parte, “la responsabilidad que asume el médico al diagnosticar y al tratar y, por otro, la necesidad de recono-cer el elemento humano, subjetivo, no exacto, de su quehacer”. (Cita omitida.) Id.
Además, hemos resuelto —como doctrina general— que es la parte demandante la que tiene la obligación de poner al Tribunal en la posición de poder hacer una determina-ción a base de una prueba clara y convincente sobre la negligencia del demandado. Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985). No debemos olvidar que existe una pre-sunción rebatible en cuanto a que el médico le suministró al paciente el tratamiento adecuado de acuerdo con las normas reconocidas en la profesión. Ramos Orengo v. La Capital, 88 D.P.R. 315 (1963). En Torres Ortiz v. Plá, supra, pág. 650, expresamos que: “la norma sobre relación causal en casos de mala práctica médica exige que de la prueba presentada tiene que surgir que el tratamiento ofre-cido por el médico demandado fue el que con mayor proba-bilidad causó el daño.” (Enfasis suplido.)
IV
A tenor con los principios mencionados, comencemos nuestro examen de los hechos con la prueba pericial de la parte demandante que consiste en el testimonio del Dr. Juan Santiago. Dicho perito atestiguó que el antibiótico (Omnipen), que el médico le administró a la paciente, le *747pudo irritar el estómago y producir vómitos. Según dicho facultativo, ante un cuadro de deshidratación, fiebre e in-fección debió administrarse a la paciente un suero y anti-biótico intravenoso. El referido perito testificó que el lí-quido “brown”, que vomitó la niña al ser levantada por su padre, es muestra de sangramiento de las paredes gástricas. Finalmente, expresó que el médico demandado debió dejar a la niña en observación para determinar si el tratamiento administrado estaba teniendo éxito.
Por otra parte, el perito de los demandados, Dr. Silvio Vélez Estrada, declaró que el diagnóstico y tratamiento ofrecido por el demandado fue acertado a la luz de la prác-tica aceptable de la profesión.
En síntesis, la parte recurrida alega que el doctor Maldonado actuó de forma negligente al: (a) realizar un diag-nóstico, una evaluación y un tratamiento incorrectos; (b) no llevar un expediente médico adecuado; (c) no hospitali-zarla a pesar de estar deshidratada; (d) realizar un exa-men insuficiente de los pacientes, y (e) administrar ins-trucciones erróneas al padre de los niños.
Examinemos en detalle cada una de dichas actuaciones alegadas.
A. Realizar diagnóstico, evaluación y tratamiento inco-rrectos
La tonsilitis aguda es una infección común en los niños y la causa principal de serios problemas respiratorios a esta edad. Dicha infección es causada por la invasión de la bacteria hemolytic streptococci en el área de las amígdalas y la faringe. Esta se compone de una gran concentración de membrana mucosa infectada, en un área relativamente pe-queña, que resulta en una inflamación severa de las amíg-dalas, las cuales se tornan rojas y engrandecidas. Los sín-tomas son variados: inflamación de las amígdalas, fiebre alta, dolor muscular y hasta dificultad al tragar. 4 Attorneys’ Textbook of Medicine Sec. 10B.31, pág. 10B-11 (3ra ed. 1988).
*748En el caso ante nuestra consideración, no hubo contro-versia alguna en cuanto a que la niña padecía de una ton-silitis aguda, ni que tenía las amígdalas inflamadas. Tam-poco fue controvertido que la causa de la muerte de la niña fue la asfixia causada por la aspiración de líquido gástrico. De modo que los demandantes tenían la obligación de pre-sentar una prueba que demostrara que tanto el diagnóstico como el tratamiento realizado por el médico, además de inadecuados y negligentes, fueron una causa eficaz de la muerte de la menor.
En el contrainterrogatorio al perito de la parte recu-rrida, éste aceptó que no era médicamente previsible que la niña continuara vomitando luego de habérsele adminis-trado “Tigán”, medicina que comúnmente se utiliza para controlar los vómitos, y añadió que el vómito “puede venir en cualquier momento por otras razones que no estuvieren relacionadas con la enfermedad”. (Enfasis suplido.) E.N.P., pág. 8.
A la luz de los síntomas que presentaba la niña y del testimonio de dicho perito, somos del criterio que éste no demostró que la actuación de los demandados recurrentes estuviera reñida con la práctica aceptada que reconoce la profesión médica, o que su diagnóstico o tratamiento fue equivocado. De hecho, el doctor Santiago indicó que “el tra-tamiento usado por el Doctor Maldonado para los vómitos y la fiebre es correcto, para eso nada más, ... [pero] le faltó hacer otras cosas”. E.N.P., pág. 7. Ante un cuadro de vómi-tos, de fiebre y de amígdalas inflamadas, el diagnóstico del doctor Maldonado fue acertado. Este procedió a atacar la infección con ampicilina; los vómitos con “Tigán”, y la fie-bre con aspirina. E.N.P., págs. 17-18. Inclusive, el perito de los demandantes señaló que para atender una infección como la que tenía Michelle Marie, el medicamento más apoyado por la clase médica es el antibiótico.(5) La ampici-lina es un antibiótico reconocido en el campo médico como *749un medicamento adecuado para atacar infecciones como la tonsilitis aguda. E.N.P., pág. 23. En Pérez Torres v. Bla-duell Ramos, 120 D.P.R. 295, 303-304 (1988), indicamos que
... en el tratamiento de un paciente el médico posee amplia discreción profesional y que éste no incurre en responsabilidad si el tratamiento que le brinda a su paciente, aun cuando erró-neo, está enmarcado en los linderos de lo razonable y es acep-tado por amplios sectores de la profesión médica; constituyendo defensa válida para el médico demandado la existencia de divergencia de criterios entre las autoridades médicas sobre si el tratamiento o procedimiento en particular era correcto bajo las circunstancias del caso. (Enfasis suplido.)
Por otro lado, aunque el mencionado perito argumentó que la administración del antibiótico por la vía oral fue contraproducente en este caso, el resultado de la autopsia no sustentó tal aseveración.
En Cruz v. Centro Médico de P. R., 113 D.P.R. 719, 736 (1983), expresamos que “[n]o es función de este Tribunal prescribir tratamientos médicos”. Por lo tanto, la presun-ción de que el médico realizó un tratamiento adecuado re-quiere que el demandante establezca la relación causal sin recurrir a conjeturas, especulaciones o meras posibilidades. Véase Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962).
En este caso, el perito de la parte recurrente, doctor Vélez Estrada, señaló que a un paciente que se le haya administrado “Tigán” para controlar los vómitos, se le puede suministrar medicamentos orales. E.N.P., pág. 24. Además, indicó que la administración del antibiótico por la vía oral es una “cuestión de criterio médico”, aseveración que no fue controvertida por la parte demandante. Opinó el perito del demandado que el tratamiento dado a la refe-*750rida menor “fue adecuado y cumple con la condición de tonsilitis aguda diagnosticada, basado ello en el historial efectuado y en el examen físico practicado a la paciente”, íd., pág. 21.
De los hechos probados en instancia podemos observar que la niña fue dada de alta del Hospital a las 12:02 del mediodía. Estuvo todo el día en su casa descansando. A pesar de que la menor continuó enferma, ésta dejó de vo-mitar y su temperatura bajó a lo normal. Esto explica por qué sus padres no la llevaron de nuevo al Hospital y de-muestra que el tratamiento administrado tuvo éxito. No fue sino hasta las 2:00 de la mañana, catorce (14) horas después de haber sido atendida en el Hospital, cuando la madre de la paciente la encontró asfixiándose en su cama. E.N.P., pág. 14. Dicho evento nó era previsible a la luz de los síntomas presentados por la paciente cuando fue aten-dida por el recurrente. El balance más justiciero de la to-talidad de la prueba pericial presentada en instancia no demuestra una causalidad adecuada entre la actuación de los demandados y la muerte de la niña. Ello es así en vista de la prueba desfilada al efecto de que no era médicamente previsible que la menor muriera asfixiada en su propio vó-mito catorce (14) horas después de habérsele administrado el medicamento adecuado para evitarlos.
El testimonio del Dr. Juan Santiago, a los efectos de que la muerte, de la paciente fue causada por deshidratación, medicamentos erróneos y falta de observación es especula-tivo y no encuentra apoyo en la prueba presentada. La con-dición de la paciente no empeoró al ser tratada con un an-tibiótico líquido. No se demostró —en forma alguna— que el medicamento líquido irritara su estómago provocando más vómitos que le causaran la muerte. De haber san-grado, como especuló el perito de la parte demandante, ello hubiera sido confirmado por el patólogo en su autopsia. El expediente está huérfano de un hallazgo a esos efectos.
*751En el caso ante nos, el médico realizó un diagnóstico y tratamiento que estuvieron adecuados para la sintomato-logía que presentó la paciente cuando fue examinada. Se anotó en el expediente la temperatura corporal de la niña y el diagnóstico de tonsilitis aguda. Además, se señaló que la niña padecía de fiebre alta, vómitos, amígdalas “hipertró-ficas y[sic] hiperémicas”. También se indicó el peso, el me-dicamento administrado y la condición física de la paciente al llegar al Hospital. Dicha información era suficiente para darnos un cuadro claro de la condición de la paciente. El mero hecho de que no se anotara una información más de-tallada en el expediente médico en nada afectó la labor realizada por el galeno. No se demostró la relación causal entre el no anotar toda la información presuntamente per-tinente y la alegada negligencia en el diagnóstico o trata-miento realizado.
B. No hospitalizar a la menor a pesar de estar deshi-dratada
Existe una gran controversia en este caso sobre si la niña estaba o no deshidratada. A esos efectos, el expediente médico sólo indica que la menor llegó al hospital con fiebre alta, vómitos y los labios resecos. Tal anotación llevó al perito de la parte recurrida a concluir que Michelle Marie estaba deshidratada(6) y, por lo tanto, había que dejarla bajo observación en el Hospital.(7)
Sobre dicho asunto, el perito de los recurridos expresó que si una persona enferma padece de esa condición, el *752cuerpo estará débil, lo que provocará un período mayor de recuperación. Conforme con el testimonio ofrecido en ins-tancia, un paciente que padece de vómitos corre el peligro de deshidratarse. No obstante, la prueba pericial médica presentada en el tribunal a quo estableció que depen-diendo del grado de deshidratación del paciente así será el grado de discreción que se le reconocerá al médico. E.N.P., págs. 21-22. Sólo en los casos en que exista una deshidra-tación severa se requerirá la hospitalización. (8) Por otra parte, dicha condición le permite en un grado moderado al galeno decidir, a base de un examen físico, si ambulatoria-mente se puede o no hidratar con fluidos. Finalmente, en el caso de la deshidratación leve, el médico tiene una amplia discreción en el tratamiento a seguir. Entonces, cabe pre-guntarse, ¿qué tipo de deshidratación, si alguna, sufría la niña Michelle Marie? Según el testimonio del doctor Santiago, la paciente estaba deshidratada al momento de ser tratada por el codemandado. Sin embargo, cada uno de los peritos presentados por las partes aseveraron que un mé-dico puede determinar el grado de deshidratación de una persona realizando un examen visual del paciente. Es prueba aceptada que el doctor Maldonado le realizó un examen físico a la niña. La Exposición Narrativa de la Prueba nos indica los pasos que siguió el demandado en dicho examen:
Que le examinó la garganta, oídos, pupilas y las conjuntivas de ambos ojos y el cuello. Se auscultaron los latidos cardíacos y sonidos respiratorios. Se palpó el vientre y se observaron las extremidades y la piel del paciente. Que los resultados de esos exámenes fueron negativos, a excepción de encontrar las amíg-dalas engrandecidas y enrojecidas y que la niña estaba febril, con una temperatura alta. (Enfasis suplido.) E.N.P., pág. 17.
Al completar el doctor Maldonado dicho examen, él es-taba en posición de determinar si la niña estaba o no deshidratada. Al examinar la garganta, los ojos y las pupi-*753las, el médico tuvo ante sí toda la prueba necesaria para llegar a un cuadro médico de la condición del paciente. El perito de los recurrentes —doctor Vélez— afirmó que la deshidratación moderada a severa “refleja en el paciente unos ojos con pérdida de brillo y con apariencia dócil, gri-sáceos y hundidos; las mucosas nasal y oral y la lengua se observan secas también”. (Enfasis suplido.) E.N.P., pág. 21. Si bien es cierto que los vómitos pudieron causar cierto grado de deshidratación y los labios resecos pueden ser señal de tal hecho, no es menos cierto que el recurrente al examinarla tuvo la oportunidad de determinar, con mayor certeza, si la niña estaba o no deshidratada y el grado de severidad de la deshidratación. Los labios resecos, aunque pueden ser indicios de deshidratación, también pudieron haber sido causados por la propia condición de la tonsilitis. El doctor Vélez declaró que los “labios resecos” pueden ser causados al respirar por la boca, una condición normal en niños que padecen de tonsilitis y están vomitando. Los de-mandantes recurridos nunca presentaron alguna prueba que demostrara que la niña padecía de un grado tal de deshidratación que hubiera requerido un período más pro-longado de observación.
Por el contrario, el doctor Maldonado la examinó y no encontró síntomas visuales que le indicaran que la niña estaba deshidratada. Dicho marco de circunstancias le re-conoce un amplio margen de discreción al médico para de-terminar el tratamiento que debe seguir. De todas formas, aparte de cualquier especulación que pueda formularse a esos efectos, la evidencia presente en el caso deja de esta-blecer en forma adecuada la relación causal entre la su-puesta condición de deshidratación sufrida por la niña y su fallecimiento, la cual es un requisito indispensable para poder imponer responsabilidad al médico demandado.
C. Examen físico insuficiente del paciente
Los recurridos alegan que los paramédicos del Hospital no le tomaron el pulso ni la presión sanguínea a la niña, y *754que el médico no le dedicó el tiempo suficiente al paciente para determinar con certeza cuál era su padecimiento. No obstante, de los hechos probados en el foro de instancia podemos concluir que el doctor Maldonado realizó toda ges-tión aceptada por la profesión a la luz de los conocimientos científicos disponibles. En Rodríguez Crespo v. Hernández, supra, pág. 650, expresamos:
Para establecer prima facie un caso de daños y perjuicios por negligencia de un médico o de un dentista, el demandante tiene que presentar prueba sobre: (1) las normas mínimas de conoci-miento y cuidado médico aplicables a los generalistas o a los especialistas, y (2) la relación causal entre la actuación u omi-sión del facultativo y la lesión sufrida por el paciente. Medina Santiago v. Vélez, supra. (Enfasis suplido.)
El mero hecho de que el médico haya realizado un exa-men físico de cinco (5) minutos no refleja falta de diligencia en el diagnóstico y tratamiento administrado. No se esta-bleció un nexo causal entre el daño ocurrido (en este caso la muerte) y la impericia profesional de un diagnóstico equivocado por falta de tiempo en el examen realizado. No fue controvertido que la niña padeciera de una tonsilitis aguda, ni que los medicamentos administrados no fueran los aceptables, según las exigencias reconocidas en el campo médico. El tiempo que duró dicho examen será un factor que se habrá de considerar en la determinación final sobre si el galeno incurrió o no en negligencia.
Utilizando su discreción profesional, el doctor Maído-nado procedió a darla de alta por entender que la paciente no requería tratamiento u observación ulterior. Al no pre-sentarse prueba alguna que indicara que dicho proceder no es aceptado, a la luz de “las exigencias profesionales gene-ralmente reconocidas por la profesión médica”, el deman-dado no incurrió en negligencia que acaree responsabilidad.
D. Instrucciones erróneas al padre de los niños
Los demandantes arguyen que el médico demandado *755meramente le indicó al padre que le administrara el medi-camento recetado hasta que mostrara una mejoría. Alegan los demandantes que el médico debió haber instruido al padre de la niña sobre el comportamiento de ella y su re-acción al medicamento administrado e indicarle que, de no responder al tratamiento, volviera al Hospital.
Sobre ese particular hemos expresado que la doctrina imperante en esta jurisdicción es que incurre en negligen-cia el médico que no informe al paciente sobre su padeci-miento y los medicamentos que deben ser utilizados para controlarlo. Tal instrucción dependerá del carácter urgente de la enfermedad, el estado físico del paciente y su edad.
En el caso de autos, el doctor Maldonado dio las instruc-ciones siguientes:
Expresó que al entregarle la receta al padre de la niña, le indicó, como instrucciones, que debía administrarle a la niña ampicilina por la vía oral en la casa cada 6 horas y continuar con esos medicamentos para que mejorara la condición. Además le indicó que le diera “Tylenol” para la fiebre, lo cual no incluyó en la prescripción, indicando que ello se vende sin prescripción. (Énfasis suplido.) E.N.P., pág. 18.
Como pudimos observar, el doctor Maldonado le indicó al padre de la menor cuándo debía administrar a la niña el medicamento recetado y para qué fue recetado. Evidente-mente, el doctor entendió que dichas instrucciones eran suficientes a la luz de la condición del paciente. Dentro de su experiencia y conocimiento, la condición de la menor Michelle Marie no requería instrucciones más detalladas o minuciosas, pues su condición era estable. Más aún, la niña respondió de manera favorable al tratamiento, dejó de vomitar y su temperatura bajó a lo normal. En vista de ello, la parte demandante no estableció un nexo causal en-tre las instrucciones dadas al padre de la niña y su posterior muerte. La alegación de que las instrucciones fueron insuficientes debe ir acompañada de una prueba que de-muestre que dicha insuficiencia fue la causa adecuada que propició la muerte del paciente. Meras alegaciones de in-*756suficiencia no son una prueba adecuada en derecho para responsabilizar a un médico por impericia. Reece Corp. v. Ariela, Inc., 122 D.P.R. 270 (1988). En vista de lo aconte-cido, nuestra opinión es que el médico demandado realizó toda gestión aceptada por la profesión médica.
V
Un examen completo de la prueba revela su insuficien-cia para responsabilizar a los demandados recurrentes por la muerte de la niña Michelle M. Flores Romero. A estos efectos indicamos en Hernández v. La Capital, 81 D.P.R. 1031, 1037 (1960), que: “El principio de responsabilidad sin causa, no importa lo socialmente útil que pueda parecer, no está autorizado por nuestras leyes.”
A base de la prueba reseñada y analizada, concluimos que el tribunal de instancia erró al aquilatar la prueba, por lo que revocaríamos la sentencia recurrida y en su lugar desestimaríamos la demanda presentada en este caso.

 En el juicio declaró que la niña vomitó varias veces en la sala de espera del Hospital mientras esperaba que el médico la viera, pero que no le informó de ello a dicho médico.


 El Prof. Herminio M. Brau Del Toro nos indica'.
“Finalmente, deseamos destacar que el Tribunal Supremo reiteró que un tribunal apelativo puede descartar las conclusiones de hechos del tribunal sentenciador cuando éstas no representan el balance más racional, justiciero y jurídico de la tota-lidad de la prueba. Esto es particularmente cierto en casos, como el de autos, en que la prueba ante la Superioridad Apelativa consiste esencialmente en testimonio peri-cial, que es lo que ocurre las más de las veces en casos de responsabilidad de médicos y de hospitales, y de instituciones dedicadas al cuidado y tratamiento de enfermos. Ante este tipo de prueba[J el tribunal apelativo está en igualdad de condiciones para apreciarla que el Tribunal de instancia, y en libertad de adoptar su propio criterio.” (Enfasis suplido.) H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 246.


 Regla 10(B) de Evidencia, 32 L.P.R.A. Ap. IV.


 Véanse, además: Ramos, Escobales v. García, González, 134 D.P.R. 969 (1993); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Reece Corp. v. Ariela, Inc., 122 D.P.R. 270 (1988).


 Más aún, el doctor Gray nos informa lo siguiente:
*749“The treatment of acute tonsillitis is similar to that of acute pharyngitis. Antibiotic therapy shortens the course of the illness and prevents the development of complications.” A Attorney’s Textbook of Medicine Sec. 10B.3K4), pág. 10B-12 (3raed. 1988). "


 La deshidratación es “[p]érdida excesiva de agua en el organismo. ... Pueden originar deshidratación anormal algunas afecciones acompañadas de fiebre, y ciertos trastornos, como diarrea, vómitos, etc.”. M. Fishbein, Enciclopedia familiar de la medicina y la salud, Nueva York, Ed. Stuttman Co., 1964, Vol. 1, págs. 205-206.


 El doctor Santiago declaró lo siguiente:
“Entiende que de acuerdo a una nota de la enfermera la paciente se estaba deshidratando, pues la nota habla de labios resecos y temperatura bien alta. ...Que se debió bajar la temperatura, ser tratada contra la deshidratación y ponerla bajo observación.” E.N.P., págs. 2-3.


 E.N.P., págs. 21-22.